Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter Thomas Godbey appeals the district court’s orders dismissing his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Godbey v. Simmons, No. 1:11-cv-00704-TSE-TCB, 2014 WL 345648 (E.D.Va. filed Aug. 2, 2012 & entered Aug. 3, 2012; Jan. 30, 2014). We grant Godbey’s motion for the appeal to be heard on the original record and his request that we take judicial notice of the record in his previous interlocutory appeal in this same civil action. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.